8. Application of Directive 2004/38/EC on the right of EU citizens and their family members to move and reside freely within the territory of the Member States (
- Before the vote:
rapporteur. - Mr President, in order to remove any misunderstanding and to comply with the requests made by Italian colleagues from the new Partito della Libertà belonging to the PPE-DE and UEN Groups, I propose an oral amendment to footnote 1 to recital S, first indent, to delete the last two sentences and insert 'IT' (Italy) in the sequence at the beginning of the paragraph. You have this in your voting list.
(IT) Mr President, I appreciate the rapporteur's suggestion, but this resolution contains too many references - not only in this point and in this footnote of the proposed oral amendment, but in many other parts of the resolution. For various reasons it refers to all the Member States and also to the very subject that you have asked to be deleted from the footnote, relating to the very subjects that appear in other parts of the resolution. I therefore believe, Mr President, and this is my proposal, that my fellow Member should ask for the resolution to be further amended and then referred back to committee for re-examination.
(IT) Mr President, on the admissibility of Mrs Vălean's amendment: Mrs Vălean was quite right to go back and correct the text, removing the vague and misleading reference to third and fourth wives, which led to doubts over the legitimacy of polygamy.
We should nevertheless clarify that, unfortunately, the questionnaire sent to the Member States contained this incorrect terminology. In other words, Member States were asked for their opinion on the right to free movement of second, third and fourth wives.
(The President cut off the speaker)
Mrs Angelilli, the debate is over. Anyone who does not wish to support Mrs Vălean's motion can stand up. Forty Members would have to rise to oppose the motion, and no explanation would be given.
(Parliament agreed to accept the oral amendment)